DETAILED ACTION
	This Office action is based on the amendments filed February 15, 2021 for application 16/113,733.  Claims 1, 5, 9, 10, 13, and 16 have been amended; claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on February 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,254,215, US Patent 9,827,132, and US Patent 10, 058446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claims 1, 5, 9, 13, and 16 are allowed because the prior art fails to disclose, either singly or in combination, the claimed knee brace comprising a base wearable to encircle at least one adjacent portion of a leg of a person above or below the knee, and a spider member/shaped tensioning member having a plurality of tensioning straps, wherein the spider member/shaped tensioning member is permanently fastened to an interior surface of the base (as recited in claims 1 and 9), is permanently fastened to the base through respective mid-line axes thereof (as recited in claim 5), or is positioned between the base and the leg of the person when worn (as recited in claims 13 and 16), wherein the base has an aperture, and wherein at least one the plurality of tensioning straps extend through the aperture when the brace is worn in combination with the other claimed limitations.
Claims 2-4, 6-8, 10-12, 14, 15, and 17-20 are allowed for depending from an allowed independent claim 1, 5, 9, 13, or 16.

Rousso et al. (US Patent Pub. 2008/0255494) discloses a brace (700) comprising a base (750) and an elastic spider member (710) having a plurality of tensioning straps (Figs. 19A-19B; ¶ 0128-129 & 0132).  However, Rousso also fails to teach that the base includes an aperture, wherein at least one of the tensioning straps extend through the aperture when the brace is worn.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/21/2021